Citation Nr: 0905291	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-03 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected PTSD is characterized by suicidal 
thoughts; severe social impairment; near-continuous 
depression; and inability to establish and maintain effective 
relationships.   


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A.      §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In correspondence dated in April 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
PTSD.  The RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

The April 2004 correspondence explained that, in increased 
disability rating claims, the evidence must demonstrate a 
worsening or increase in severity of the disability.  
However, the letter did not explain that the evidence should 
show the effect that worsening has on the veteran's daily 
life.  The RO listed types of evidence relevant to 
establishing entitlement to increased compensation, but the 
VA ratings schedular criteria applicable to the veteran's 
service-connected PTSD was not included. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  As such, the veteran received 
inadequate notice, and the Board must proceed with an 
analysis of whether he was prejudiced by this error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  

The Board notes that in Vazquez-Flores, the Court indicated 
that consideration was warranted for whether there existed 
subsequent VA action that served to render as non-prejudicial 
any pre-adjudicatory notice error.  22 Vet. App. 37 (2008).  
Here, the veteran was provided with the criteria of 
Diagnostic Code 9411 in a January 2006 Statement of the Case.  
By incorporating this provision, the RO indicated to the 
veteran what specific findings were required for a higher 
rating.  Two months after that issuance, in March of 2006, 
the veteran indicated in a VCAA response letter that he had 
no additional evidence to submit to substantiate his claim.  
Moreover, the veteran has had ample time to submit additional 
evidence in support of his claim.  

For these reasons, the Board finds that any notice errors 
with regard to Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.  
Further, as discussed more fully below, there is sufficient 
evidence to warrant an increased disability rating.   

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records and service treatment 
records.  The veteran received VA examinations for PTSD in 
April 2004, February 2002, October 2000, and March 1996.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2008).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2008).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2008).  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  
   
The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual or Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Analysis

There is a substantial amount of medical evidence in the 
claims file pertaining to the severity of the veteran's PTSD, 
such as VAMC treatment notes and VA examination reports.  The 
evidence also includes lay statements that the veteran 
submitted.  Having reviewed this evidence, the Board finds 
that the symptoms associate with the veteran's service-
connected PTSD approximate the criteria for an increased 
rating of 70 percent for the following reasons.  

First, the medical evidence shows near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  For example, VAMC progress 
notes, dated from March 2004 to November 2005, included 
observations of nightmares, sleep deprivation, depression, 
and a high level of stress from caring for an elderly mother 
with Alzheimer's.  In a May 2004 handwritten statement, the 
veteran described having recurrent nightmares despite the use 
of prescription sleep aids.  In a report of his April 2004 VA 
examination, the veteran reported experiencing several panic 
attacks per month.  Also in this report, the veteran admitted 
to recently filing for bankruptcy and losing his home.      

Second, the medical evidence shows that the veteran's 
disability is characterized by impaired impulse control.  In 
nearly all of the VAMC progress notes dealing with PTSD 
treatment, the veteran complained of irritability.  In his 
May 2004 statement, the veteran described "angry episode[s] 
of [Vietnam]."  Dr. C.E., the April 2004 VA examiner, noted 
that the veteran often blows up at his son, who is described 
as "out of control."  See April 2004 examination report at 
3.    

Third, the evidence demonstrates that he has difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  Dr. C.E. 
noted severe social and familial impairment.  Since his 
fairly recent separation from his common law wife, he has 
seen little of her or their son.  He worked with his brother, 
but "they just wave at each other."  See April 2004 
examination report at 3.  In several statements, the veteran 
admitted having few friends, rarely seeing them, and not 
going out because of his dislike of crowds.  Dr. C.E. also 
noted mild substance abuse impairment: even though the 
veteran, a recovered alcoholic, had not had a drink in over 
10 years, he still reportedly thought about drinking.  The 
doctor further noted moderate work impairment.  The veteran 
had recently lost a job for failure to perform his duties.  
He reported liking his current job because he is left to 
himself.  

Fourth, Dr. C.E. observed hallucinations and suicidal 
ideation.  In the April 2004 VA examination report, the 
doctor described delusions with paranoid content that were 
auditory in nature.  During the examination, the veteran 
reported hearing sounds at night and believing that his boss 
was out to get him.  The veteran admitted to Dr. C.E. that he 
experienced suicidal thoughts.   

The veteran's GAF scores also support the conclusion that the 
veteran functions at a level approximating a 70 percent 
rating.  As shown by the medical records, the veteran's 
global assessment of functioning (GAF) scores ranged from a 
low of 51 to a high of 55 during the appeal period.  Scores 
in this range reflect moderate to serious impairment.  

The Board is mindful that not all of the criteria for a 70 
percent rating are met.  For example, the evidence does not 
show that the veteran's PTSD is characterized by spatial 
disorientation, impaired speech; disorientation to time, 
place or person; or neglect of personal hygiene.  Despite the 
absence of such evidence, the Board is mindful that when two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008).  As there exists evidence that the 
veteran has deficiencies in most social and occupational 
situations, the Board resolves all benefit of the doubt in 
the veteran's favor and finds that his PTSD more nearly 
approximates the criteria for the 70 percent rating.  
38 C.F.R. § 4.3 (2008).  

The Board also notes that the veteran has been diagnosed with 
depression and a personality disorder which are not service-
connected.  In this case, it is not possible to separate the 
effects of the veteran's service-connected PTSD from his non-
service-connected conditions; therefore, the Board attributes 
those symptoms to service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3102 (2008).  

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
because the veteran's PTSD is not marked by total 
occupational and social impairment.  In making this finding, 
it is notable that the evidence fails to show that his PTSD 
is marked by disorientation to time or place, gross 
impairment of thought processes or communication, grossly 
inappropriate behavior, total neglect of personal hygiene, or 
obsessional rituals.  The evidence also fails to show that 
the veteran suffers from memory loss for names of close 
relatives, his own occupation, or his own name.  The record 
is negative for any history of violence.  Accordingly, the 
criteria for a 100 percent rating have not been demonstrated.  


ORDER

An evaluation of 70 percent for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


